Citation Nr: 9918534	
Decision Date: 07/06/99    Archive Date: 07/15/99

DOCKET NO.  92-02 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation based upon 
individual unemployability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1974 to 
September 1981.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1991 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO denied a 
total rating for compensation based upon individual 
unemployability.

The Board remanded this claim in August 1992 and October 
1997.  In the October 1997 decision, the Board noted that it 
was referring two claims to the RO: (1) a claim for a 
disability based upon VA treatment pursuant to 38 U.S.C.A. 
§ 1151 (West 1991 & Supp 1999) and (2) entitlement to service 
connection for depression as being proximately due to or the 
result of the service-connected acne conglobata of the back, 
upper chest, and neck with scars.  It must be noted that the 
RO did not address the appellant's claim for a disability 
based upon VA treatment pursuant to 38 U.S.C.A. § 1151.  The 
Board refers such claim to the RO again for appropriate 
action, as the Board does not have jurisdiction over such 
issue.  It has not been the subject of a notice of 
disagreement, a statement of the case, or a substantive 
appeal and absent such, the Board does not have jurisdiction 
over this issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); 
Roy v. Brown, 5 Vet. App. 554 (1993).  An application that is 
not in accord with the statute shall not be entertained.  
38 U.S.C.A. § 7108 (West 1991).  Additionally, this Board 
Member cannot have jurisdiction of this issue.  38 C.F.R. 
§ 19.13 (1998).

Furthermore, 38 U.S.C.A. § 7105 (West 1991) establishes a 
series of very specific, sequential, procedural steps that 
must be carried out by a claimant and the RO or other 
"agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the Board.  
Subsection (a) of section 7105 establishes the basic 
framework for the appellate process, as follows: 
"[a]ppellate review will be initiated by a notice of 
disagreement and completed by a substantive appeal after a 
statement of the case is furnished as prescribed in this 
section . . . ."  38 U.S.C.A. § 7105(a); see also Bernard v. 
Brown, 4 Vet. App. 384 (1994).  The steps required for the 
Board to have jurisdiction over this claim has not been 
satisfied.  More recently, when another part of VA argued 
that an issue over which the Board did not have jurisdiction 
should be remanded, the Court again established that 
jurisdiction must be considered.  Specifically, the Court 
would not remand a matter over which it had no jurisdiction.  
Hazan v. Gober, 10 Vet. App. 511 (1997).

A review of the record reflects that the original October 
1997 Board decision/remand contains highlights, red pen 
marks, and a check mark.  Also, other evidence in the claims 
file contains highlights.  Whether highlighting is ever 
appropriate is a matter for the Director of Compensation and 
Pension service.  Regardless, a decision of the Board is a 
legal document, and the RO has no authority to highlight or 
mark a Board decision.  In the future, if the RO wants to 
highlight a Board decision, the Board recommends that it 
photocopy the decision first.  A flash to this effect has 
been placed in the record.

REMAND

As to the claim for service connection for depression as 
being proximately due to or the result of the service-
connected acne conglobata of the back, upper chest, and neck 
with scars, the RO issued a rating decision in December 1998, 
denying the claim.  That same month, the appellant filed a 
notice of disagreement.  Therefore, the case must be remanded 
for the RO to issue a statement of the case.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO is to issue a statement of the 
case as to the claim for service 
connection for depression as being 
proximately due to or the result of the 
service-connected acne conglobata of the 
back, upper chest, and neck with scars.

2.  If the appellant wishes to perfect 
his appeal as to this issue, he must 
submit a timely substantive appeal 
following the issuance of the statement 
of the case.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


